779 F.2d 50
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CHARLES DEXTER COLVIN; TAMARA COLVIN, INDIVIDUALLY AND ASHUSBAND AND WIFE, Plaintiffs-Appellants,v.MARYLAND CASUALTY INSURANCE COMPANY, A FOREIGN CORPORATION,Defendant-Appellee.
85-1613
United States Court of Appeals, Sixth Circuit.
10/31/85

APPEAL DISMISSED
E.D.Mich.
ORDER
BEFORE:  KEITH, KENNEDY and MILBURN, Circuit Judges.


1
This matter is before the Court on the motion of the appellee Maryland Casualty Insurance Company to dismiss the appeal for lack of jurisdiction.  The appellants have responded in opposition thereto.


2
The appellants Charles Dexter Colvin and Tamara Colvin are appealing the district court order dated July 2, 1985, granting in part and denying in part the defendant-appellee's motion for partial summary judgment.  The appellants filed a notice of appeal with the district court on July 18, 1985.


3
The order from which the appeal was taken is a nonappealable interlocutory order.  Fewer than all parties were dismissed from the action and the district court did not certify that an appeal could be taken.  See 28 U.S.C. Sec. 1292(b) and Federal Rule of Civil Procedure 54(b).  The right of appeal may be exercised only when final judgment disposing of the cause in its entirety has been rendered.  Catlin v. United States, 324 U.S. 229, 233 (1945).


4
For the foregoing reasons, it is ORDERED that the appeal be and hereby is dismissed as being prosecuted from a nonappealable interlocutory order.